DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 
Response to Amendment
In light of Applicant's submission filed May 17, 2021, the Examiner has updated the 35 USC § 112 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2, 5-12, 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In regards to claims 1, 11, and 20 the applicant’s specification is silent to the added limitation that states, “determining, based on the generated table, which of the ad bids of the portion
maximize yield by applying one or more control parameters;” there does not appear to be any teaching or suggestion that based on the generated table control parameters are used to maximize yield. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-12, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muthukrishnan (US 2010/0198694) in view of YANO (US 2010/0057558) and in further view of Krassner et al. (US 20070150353) and in further view of Holtan (US 11,062,351)
	Claims 1, 11, and 20: Muthukrishnan discloses a computer-implemented method for executing an online auction of diverse online advertisements(“ads”), the method including: 	receiving, by a processor of an advertising network server over a computer network, a plurality of ad requests from a processor of a publisher server, the plurality of ad requests including variables for serving online ads on a publisher web page, including (i) one or more of: a geographic region, an advertising publication, a publication type, a browser type, and a temporal parameter, and (ii) at least a first ad configuration and a second ad configuration, wherein the first ad configuration is associated with a sub-region of the publisher web page and defines a first ad unit of a first pixel size,; ([000042 and 0043], geo-location [0023] and  corresponding to the advertisement configuration[0039, 0046 and 0025] 	 receiving, by the processor of the advertising network server over the computer network, a plurality of ad bids from a processor of an advertiser server, the plurality of ad bids including bids to serve ads in the first ad configuration and bids to serve ads in the second ad configuration, each of the plurality of ad bids including target variables, the target variables including one or more ad configurations, one or more cell sizes, and (i) identifying a subset of the ad inventory variables for serving online ads on the publisher web page; (see for example[0046] each of the advertisers A, B, C and D can provide, for example, a separate cost per thousand impression ("CPM") bid for an advertisement slot in each of a one slot configuration, two slot configuration and three slot  configuration in the display area)[0041, discloses bid data that specifies advertisement slot configurations. Ad slot configurations (see [0039] include size of the ad slot and type of ad(e.g. banner ad)) 	determining, by the processor of the advertising network server, a bid price for each ad associated with portion of the plurality of ad bids [0037]
 	But does not explicitly disclose wherein the second ad configuration is also associated with and overlapping with is coextensive over the sub-region of the publisher web page, wherein the second ad configuration is different from the first ad configuration, wherein the second ad configuration defines a plurality of second ad units of a second pixel size, wherein the first ad pixel size differing is different from the second ad pixel size, each of the first and second ad configurations defining an ad attribute
	However YANO discloses wherein the second ad configuration is also associated with and overlapping with is coextensive over the sub-region of the publisher web page, wherein the second ad configuration is different from the first ad configuration, wherein the second ad configuration defines a plurality of second ad units of a second pixel size, wherein the first ad pixel size differing is different from the second ad pixel size, each of the first and second ad configurations defining an ad attribute [0015, 0016, 0060,0088] 	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Muthukrishnan so as to have included wherein the second ad configuration is also associated with and overlapping with is coextensive over the sub-region of the publisher web page, wherein the second ad configuration is different from the first ad 
 	However Krassner discloses matching the plurality of ad requests to the plurality of ad bids based on the variables of the plurality of ad requests and the target variables to identify a portion of the plurality of ad bids that satisfies the variables of the plurality of ad requests; [0109]
 	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Muthukrishnan so as to have matching the plurality of ad requests to the plurality of ad bids based on the variables of the plurality of ad requests and the target variables to identify a portion of the plurality of ad bids that satisfies the variables of the plurality of ad requests;   (see Krassner [0109]) 	 Muthukrishnan, YANO, and 	Krassner do not explicitly disclose generating, by the processor of the advertising network server, a table that lists ads associated with of the portion of the plurality of ad bids in descending order based on the respective determined bid price; and  	determining, based on the generated table, which of the ad bids of the portion maximize yield by applying one or more control parameters;(See for example (Col. 7 lines 5-11), a bid table with bids in descending order) and  	 	determining, based on the generated table, which of the ad bids of the portion maximize yield by applying one or more control parameters;(see for example (Col. 7 lines 22-30 and Col. 7 lines 39-55, his price is called the clearing price. In some embodiments, the clearing price is defined as (1) the price of the bid that makes the sum of the percentages go from less than 100% to greater than 100%, or (2) if the sum of the exactly 100%, the highest price of the bids that did not get selected. In other embodiments, the clearing price may be determined in a different manner. In other embodiments, for each impression, the advertiser may be charged at the maximum bid price for the selected advertisement, meaning that the cost of placing an advertisement in the same advertising space may differ by each impression according to the advertisement being displayed.) 	selecting, by the processor of the advertising network server,  one or both of the bids more ad bids of the portion of the plurality of ad bids to serve ads in the first ad configuration to serve ads in the second ad configuration, based at least in part on the determination (see for example Col. 7 lines 46-55, placement of the advertisements) 	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Muthukrishnan, YANO, and Krassner so as to have generating, by the processor of the advertising network server, a table that lists ads associated with of the portion of the plurality of ad bids in descending order based on the respective determined bid price; and  determining, based on the generated table, which of the ad bids of the portion  	 	Claims 2 and 12: Muthukrishnan, YANO, Krassner, and Holtan discloses the computer-implemented method of claim 1,system of claim 11, computer readable medium of claim 20,  Muthukrishnan further discloses wherein the first ad configuration includes one ad unit of a first size, and the second ad configuration includes two ad units, each of a second size;([0035] and fig. 2b) and wherein receiving or generating a plurality of ad requests includes generating one ad request for the ad unit of the first size and generating two ad requests for the two ad units of the second size, respectively. ([0037 and 0041] Muthukrishnan) 	Claims 5 and 15: Muthukrishnan, YANO, Krassner, and Holtan discloses the computer-implemented method of claim 1,system of claim 11, computer readable medium of claim 20,  Muthukrishnan further wherein the first ad configuration includes a first combination of ad units, and the second ad configuration includes a second combination of ad units. [0034] Muthukrishnan) 	Claims 6 and 16 Muthukrishnan, YANO, Krassner, and Holtan discloses the computer-implemented method of claim 1,system of claim 11, computer readable medium of claim 20,  Muthukrishnan further wherein the first ad configuration includes a rich media ad unit, and the second ad configuration includes a non-rich media ad unit. [0020] Muthukrishnan) 	Claims 7 and 17: Muthukrishnan, YANO, Krassner, and Holtan discloses the computer-[0037] Muthukrishnan) 	Claims 8: Muthukrishnan, YANO, Krassner, and Holtan discloses the computer-implemented method of claim 1,system of claim 11, computer readable medium of claim 20,  Muthukrishnan further discloses: generating an auction item for each of the first and second ad configurations; and executing an online auction to determine to award an impression to a bid to serve an ad in the first ad configuration or a bid to serve an ad in the second ad configuration.[0016] Muthukrishnan) 	Claims 9 and 18: Muthukrishnan, YANO, Krassner, and Holtan discloses the computer-implemented method of claim 1,system of claim 11, computer readable medium of claim 20,  Muthukrishnan further discloses wherein the bids to serve ads in the first ad configuration are received in combination with a first bid price, and the bids to serve ads in the second ad configuration are received in combination with a second bid price.[0046] Muthukrishnan) 	Claims 10 and 19:  Muthukrishnan, YANO, Krassner, and Holtan discloses the computer-implemented method of claim 1,system of claim 11, computer readable medium of claim 20,  Muthukrishnan further discloses wherein the proportion is based on a first aggregate revenue amount calculated based on the first bid price, and a second aggregate revenue amount calculated based on the second bid price. [0050] Muthukrishnan)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-12, and 15-20 have been considered but are moot due to the updated rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621